DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 21, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims each disclose a “first message”. Claims 4, 21, 26, and 30, recite the limitation, “in a message”, and it is unclear if this message is the same as the first message, or is meant to be a second message.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 21-33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., USPN 2017/0171752 in view of Youn et al., USPN 2018/0352483 as supported by parent provisional application 62/486,982 filed 19 April 2017 and supplied in the appendix of this office action.
With regard to claims 1, 5, 11, and 27, Lee discloses a secure communication method (0006, 0035, 0109), including receiving, a first non-access stratum (NAS, 0070) security mode command (SMC, 0075) message from a first network device (0062, Fig. 2 250, 0109), wherein the first NAS SMC message includes a first message (NAS-in-NAS, 0069), and first key identifier information (0054, 0031, 0073-0075, 0113), wherein the first message indicates that an authentication on the terminal has succeeded (message is sent following authentication, 0068, Fig. 2 248), wherein the first key identifier information identifies a first security context (0073, 0113-0115), and wherein the first security context includes the first key identifier information and a parameter protecting a message transmitted between the terminal and a first network (0075, 0030, Fig. 2, 0113-0115), and generating the first security context (0073). Lee does not clearly disclose that the key information and context are necessarily all part of one authentication success message. Youn discloses a NAM MSC message (page 40 - 6b) similar to that of Lee, and further discloses the NAS message includes an EAP-success message, security keys for N3IWF and NAS SMC request (page 40 - 6b). It would have been obvious for one of ordinary skill in the art to implement the single message of Youn as the NAS SMC message in Lee for the motivation of efficiently setting up security, a stated motivation of Lee (0068). 
With regard to claims 2, 6, 12, and 28, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses the first message is an Extensible Authentication Protocol success (EAP-Success) message (0068, Fig. 2 248), as does Youn (Page 40 – 6b). The motivation to combine remains the same as outlined above.
With regard to claims 3, 10, 13, 21, and 33, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses the first key identifier information is a key identifier (0031, 0083). The motivation to combine remains the same as outlined above.
With regard to claims 7 and 29, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses before sending the NAS SMC message, the secure communication method further includes, generating the first key identifier in a process of performing the authentication (0031, 0073, 0083), as does Youn (Page 40 – 6a). The motivation to combine remains the same as outlined above.
With regard to claims 4, 21, 26, and 30, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses receiving the first key identifier information from the first network device in a message for transferring an authentication vector (0068-0070, 0062). The motivation to combine remains the same as outlined above.
With regard to claims 8, 22, 24, and 31, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses the authentication is EAP-AKA (0068, 0062, 0106). The motivation to combine remains the same as outlined above.
With regard to claims 9 and 32, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses the network device is a security anchor function (0039). The motivation to combine remains the same as outlined above.
With regard to claims 15 and 16, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses the message can include a NAS encryption integrity protection key (0062). The motivation to combine remains the same as outlined above.
With regard to claims 23 and 25, Lee in view of Youn discloses the method of claim 1, as outlined above, and Lee further discloses multiple client devices that can be authenticated (0039, 0059) as does Youn (page 20). The motivation to combine remains the same as outlined above.
Response to Arguments
Applicant’s arguments filed 31 May 2022 have been fully considered and are seen as addressed by the new grounds of rejection that was necessitated by the amendments filed along with the arguments.
References Cited
Lee et al., USPN 2016/0127896, is cited as disclosing a method of transmitting (NAS) security mode command (SMC) message to the terminal through the first connection (0061) including a first key identifier (0061) after authentication (0060), but was not seen as clear as the Lee reference used in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434